Citation Nr: 0926009	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  07-21 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis and degenerative disc disease of the cervical spine 
(claimed as arthritic condition of the cervical spine, hands, 
and lower extremities).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to February 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
rheumatoid arthritis and degenerative disc disease of the 
cervical spine, bilateral hearing loss, and tinnitus.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
rheumatoid arthritis and degenerative disc disease of the 
cervical spine, bilateral hearing loss, and tinnitus, 
addressed in the REMAND portion of the decision below, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claims.

The Veteran asserts, in his November 2006 Notice of 
Disagreement, that his current rheumatoid arthritis and 
degenerative disc disease of the cervical spine, claimed as 
an arthritic condition of the cervical spine, hands, and 
lower extremities, is related to the many accidents he had 
while driving a Jeep during service.

The Veteran's service treatment records, including his 
February 1953 separation examination, are silent for any 
complaint, treatment, or diagnosis of rheumatoid arthritis 
and degenerative disc disease of the cervical spine, or an 
arthritic condition of the cervical spine, hands, and lower 
extremities.

The Board notes, however, that record of neuropsychiatry 
treatment dated in July 1953, five months after the Veteran's 
separation from service, indicates that he reported back 
pain.  Subsequent x-ray examination revealed minimal 
narrowing of the lumbosacral disc and no evidence of 
spondylolysis or spondylolisthesis.  

Record of additional neuropsychiatry screening examination 
conducted in July 1953, indicates that the Veteran complained 
of backaches that began during his period of service.  

Report of VA examination conducted in September 1953 
indicates that the Veteran complained of recurrent low back 
pain.  The Board notes that the examiner's handwriting is 
difficult to read, however, it appears that the examiner 
noted the Veteran's history of low back pain and treatment 
for the same in February 1952 in the dispensary.  

Record of neuropsychiatry treatment dated in May 1954 
indicates that the examiner noted the Veteran's history of 
frequent visits to sick call for pains in the back during 
service.  

It does not appear that a treating professional has opined as 
to whether there exists a relationship between the Veteran's 
current rheumatoid arthritis and degenerative disc disease of 
the cervical spine and his period of service, specifically to 
his narrowing of the lumbosacral disc found on x-ray 
examination five months after his separation from service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  As such, the Board 
finds that a VA examination is necessary to determine whether 
it is at least as likely as not that the Veteran's current 
rheumatoid arthritis and degenerative disc disease of the 
cervical spine is related to his period of service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, the Board 
notes that at the time of both of the Veteran's VA 
audiological evaluations, conducted in July 2006 and May 
2007, the examiners commented upon the information obtained 
during the Veteran's May 2005 audiological evaluation.  
However, after a review of the Veteran's claims file, it 
appears that record of the May 2005 audiological evaluation 
is not associated with the claims file. 

Because VA is on notice that there are additional records 
that may be applicable to the Veteran's claim and because 
these records may be of use in deciding the claim, these 
records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file record of the May 2005 
audiological evaluation from the VA 
Medical Center (VAMC) in West Palm 
Beach, Florida.  If a negative response 
is received from the VAMC, the claims 
file must be properly documented in 
this regard.

2.  Obtain and associate with the 
claims file any treatment records from 
the VA Medical Center in West Palm 
Beach, Florida, and the Ft. Pierce 
Community Based Outpatient Clinic 
(CBOC) in Ft. Pierce, Florida, dated 
from May 2007 to the present.  If a 
negative response is received from the 
VAMC or CBOC, the claims file must be 
properly documented in this regard.

3.  After any treatment records dated 
from May 2007 to the present from 
either of the above-referenced 
locations have been associated with the 
claims file, schedule the Veteran for 
an examination with an appropriate 
provider for the purpose of 
ascertaining whether the Veteran's 
current rheumatoid arthritis and 
degenerative disc disease of the 
cervical spine is etiologically related 
to his period of active service. 

The claims file should be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should indicate in the 
examination report that the claims file 
was reviewed.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should specifically opine as 
to whether it is as likely as not (50 
percent probability or greater) that 
the Veteran's current rheumatoid 
arthritis and degenerative disc disease 
of the cervical spine is etiologically 
related to his period of active 
service.  

In this regard, the examiner should 
consider the x-ray examination findings 
dated in July 1953, five months after 
the Veteran's separation from service, 
showing minimal narrowing of the 
lumbosacral disc.  The examiner should 
also consider the Veteran's statements 
regarding any in-service back injuries.  
Dalton v. Nicholson, 21 Vet. App. 23 
(holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury but relied on the 
service treatment records to provide a 
negative opinion).

A complete rationale should be provided 
for all opinions given. The opinions 
should be based on examination 
findings, historical records, and 
medical principles. The physician 
should fully articulate a sound 
reasoning for all conclusions made.
The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examination.

4.  Readjudicate the Veteran's claims 
of entitlement to service connection 
for rheumatoid arthritis and 
degenerative disc disease of the 
cervical spine, bilateral hearing loss, 
and tinnitus, considering any 
additional evidence added to the 
record.  If the actions remain adverse 
to the Veteran, provide the Veteran, 
and his representative, with a 
Supplemental Statement of the Case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

